              Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

AKOLOUTHEO, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 6:20-cv-1004
     v.

CLEARBLADE, INC.,                                              JURY TRIAL DEMANDED

    Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         1.       This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which Akoloutheo, LLC (“Akoloutheo” or “Plaintiff”),
makes the following allegations against ClearBlade, Inc. (“ClearBlade” or “Defendant”).

                                              PARTIES

         2.       Akoloutheo is a Texas limited liability company, having its primary office at
15139 Woodbluff Dr., Frisco, Texas 75035. Plaintiff’s owner and sole operator is Rochelle T.
Burns.

         3.       ClearBlade is a Delaware company operating in Texas, having a principal place of
business at 807 West Ave., Austin, TX 78701. ClearBlade’s primary place of business is within
the Western District of Texas. Defendant’s Registered Agent for service of process in Texas is
Eric M. Simone, 103 E. 5th Street, Suite 203, Austin, TX 78701.

                                   JURISDICTION AND VENUE

         4.       This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).

         5.       Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendant has a regular and established place of business in this Judicial
District, and Defendant has also committed acts of patent infringement in this Judicial District.



                                                Page 1 of 6
             Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 2 of 6




        6.      Defendant is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to its substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

        7.      Defendant has an established place of business – specifically, Defendant’s
primary office at 807 West Ave, Austin, TX – located within the Western District of Texas:




        8.      Defendant has infringed, and does infringe, by transacting and conducting
business within the Western District of Texas.

        9.      Defendant’s offices in Austin, Texas are a regular and established place of
business in this Judicial District, and Defendant has committed acts of infringement (as described
in detail, hereinafter) within this District. Venue is therefore proper in this District under 28
U.S.C. § 1400(b).

                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,426,730

        10.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,426,730 (“the ‘730 Patent”) entitled “Method and System for Generalized and
Adaptive Transaction Processing Between Uniform Information Services and Applications” –
including all rights to recover for past, present and future acts of infringement. The ‘730 Patent



                                                 [2]
             Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 3 of 6




issued on September 16, 2008, and has a priority date of April 19, 2001. A true and correct copy
of the ‘730 Patent is attached as Exhibit A.

       11.      Defendant directly – and through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – made, had made, used,
operated, imported, provided, supplied, distributed, offered for sale, sold, and/or provided access
to software systems, software as a service (SaaS), and/or platform as a service (PaaS)
(collectively, “Software”) for accessing, organizing, analyzing, storing, and managing data
across multiple networked resources.

       12.      Defendant’s infringing instrumentalities include – but are not limited to – the
Defendant’s ClearBlade Edge Platform and ClearBlade IoT Platform systems. The infringing
instrumentalities are collectively referred to hereinafter as the “ClearBlade Systems.”

       13.      ClearBlade Systems are cloud-based – and thereby server-based – technology,
operatively coupled to a plurality of private cloud and public cloud networked systems and
devices (“networked resources”).

       14.      ClearBlade Systems ingest, process, analyze and perform actions on information
and data from networked resources.

       15.      ClearBlade Systems interoperate with networked resrouces using adapters
webhooks, database connectors, and API integrations.

       16.      ClearBlade Systems provide a user interface “console” to access networked
resources.

       17.      ClearBlade Systems provide a user with functions to visualize and analyze data
from any device or sensor.

       18.      ClearBlade Systems maintain and update details concerning connections and
metadata of networked resources, and maintains a schema for all connected data assets.

       19.      ClearBlade Systems maintain and provide a list of the systems connected to the
platform.

       20.      ClearBlade Systems can modify or initiate information retrieval from the
networked resources via commands and/or queries initiated by a user.


                                                [3]
           Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 4 of 6




        21.     Plaintiff herein restates and incorporates by reference paragraphs 11 – 20, above.

        22.     All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within ClearBlade Systems.

        23.     ClearBlade Systems comprise a networked computer system that provides a
resultant resource responsive to a transaction request.

        24.     ClearBlade Systems comprise transaction processing constructs.

        25.     ClearBlade     Systems     comprise     a    plurality   of       networked   resources
communicatively coupled to provide specific resources responsive to a transaction processed by
ClearBlade Systems.

        26.     ClearBlade Systems maintain a registry of networked resources and resource
characteristics for use in responding to transactions requests.

        27.     ClearBlade Systems process a transaction request utilizing contextual elements
related to the request.

        28.     ClearBlade Systems select one or more data resources, and performs one or more
operations on those data resources to satisfy the transaction request.

        29.     ClearBlade Systems generate a resultant resource responsive to the transaction
request, and deliver that resultant resource to the user, via a user interface.

        30.     ClearBlade Systems infringe – at least – claims 1, 15, and 17 of the ‘730 Patent.

        31.     ClearBlade Systems literally and directly infringe – at least – claims 1, 15, and 17
of the ‘730 Patent.

        32.     ClearBlade Systems perform or comprise all required elements of – at least –
claims 1, 15, and 17 of the ‘730 Patent.

        33.     In the alternative, ClearBlade Systems infringe – at least – claims 1, 15, and 17 of
the ‘730 Patent under the doctrine of equivalents. ClearBlade Systems perform substantially the
same functions in substantially the same manner with substantially the same structures, obtaining
substantially the same results, as the required elements of – at least – claims 1, 15, and 17 of the
‘730 Patent. Any differences between the ClearBlade Systems and the claims of the ‘730 Patent
are insubstantial.

                                                  [4]
            Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 5 of 6




       34.     All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within, or performed by, ClearBlade Systems and are therefore attributable to Defendant.

       35.     ClearBlade Systems, when used and/or operated in their intended manner, or as
designed, infringe – at least – claims 1, 15, and 17 of the ‘730 Patent, and Defendant is therefore
liable for infringement of the ‘730 Patent.



                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘730 Patent;
       b.      A permanent injunction enjoining Defendant and its officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘730 Patent;
       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘730
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;
       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.




                                                 [5]
         Case 6:20-cv-01004-ADA Document 1 Filed 10/29/20 Page 6 of 6




October 29, 2020                     Respectfully Submitted,
                                   By: /s/ Ronald W. Burns
                                       Ronald W. Burns (Lead Counsel)
                                       Texas State Bar No. 24031903
                                       RWBurns & Co., PLLC
                                       5999 Custer Road, Suite 110-507
                                       Frisco, Texas 75035
                                       972-632-9009
                                       rburns@burnsiplaw.com

                                       ATTORNEY FOR PLAINTIFF
                                       AKOLOUTHEO, LLC




                                      [6]
